The charging of heavy goods vehicles for the use of certain infrastructures - Greening of transport and internalisation of external costs (continuation of debate)
We shall continue with the debate on the reports by Mr El Khadraoui and Mr Jarzembowski on the transport sector.
I would first of all like to congratulate my colleague, Mr El Khadraoui, and Mr Jarzembowski.
The transport sector is one of the key sectors contributing to the European Union's economic and social development. At the request of the European Parliament, the European Commission proposed internalising external costs and amending the Eurovignette Directive. However, the moment that has been chosen to do this comes at a very difficult time. As a result of the economic crisis, the volume of orders is dropping, carriers are facing increased costs, companies are going bust and jobs are being lost.
Although the texts being proposed by the Commission mark a step forward in the development of transport which respects and protects the environment, they can and must be improved. I do not think that Mr Jarzembowski's approach, where we only criticise without making any improvements, is the right one. In my personal opinion, a directive which cannot be applied to all Member States on a mandatory basis will not achieve its aim and may significantly distort the internal market through the barriers which some Member States, if they so wish, may introduce to block the free movement of persons and goods.
This is why I consider that the process of internalising external costs must be applied to every kind of transport and double taxation must be avoided. In this way, if some Member States have decided to introduce road tolls they should not then introduce an additional pollution tax later on. This is also actually the stance adopted by Mr El Khadraoui, which I support.
The costs incurred by traffic congestion are rising to 1% of GDP. We must therefore act to reduce this, but the cost of these measures must not only be paid by goods and passenger transport operators. Congestion is caused by all vehicles and, especially, by a defective infrastructure. Member States must invest in the construction of motorways, high-speed railway lines and in those alternatives which can cut traffic congestion. Intermodal transport will facilitate the transfer of goods from the road network to a rail, ship or air freight system, making the transportation of goods and passengers more efficient.
In conclusion, we need an integrated strategy for developing European transport which protects the environment, but without internalisation of external costs affecting the competitiveness of road transport.
Mr President, I agree with Mr Jarzembowski when he says that mobility is essential to society. I also agree with Mrs Wortmann-Kool when she says that here, too, we must pay particular attention to the internal market. However, to my mind, this compromise does take us a step in that direction. The internal market is important, and so it is also important that agreements be made between Member States. In addition, this is just a first step towards a system we are going to have to think over in its entirety anyway at a given point in time and to adjust at certain points.
A large majority of our group supports the compromise reached with the rapporteur, for which I thank him. The internalisation of external costs - and I have listened closely to the rapporteur's words - is not a regular tax. The revenues thus generated must be used to reduce the external costs. This is an essential component of Parliament's position. If this does not happen, we no longer have a compromise.
Therefore, we agree to the inclusion of air pollution, noise and congestion in the internalisation of external costs. In the case of congestion, however, if the aim is to fight and reduce this phenomenon, all road users causing it must be treated in the same way without any discrimination between the various elements responsible.
I also think it a good thing, therefore, that a Member State must present an action plan and state how it plans to reduce congestion. All in all, earmarking is important - the rapporteur too has pointed out that this is an essential component. It is not disputed in Parliament that earmarking, the use of the revenues, is very important.
I should like to say to Mrs Wortmann-Kool that, if these two conditions - equal treatment of all the road users responsible for congestion and clear earmarking of revenue from the charge - are not met, and if the Council is not in agreement, the Group of the Alliance of Liberals and Democrats for Europe will also withdraw its support for the compromise.
Thank you, Mr President, firstly, I would like to thank both rapporteurs, especially Mr El Khadraoui, for this difficult work on trying to reach a compromise. I think that part of the compromise is being voted on by the Committee on Transport and Tourism - the part relating to the use of earmarked taxes - but the plenary sitting will clearly be voting on a certain part, such as congestion. I would also like to thank my fellow Members for their understanding in relation to not removing time-based charges in countries at the European Union's borders, where heavy goods vehicles generate considerable pollution, queuing at the borders for long periods, day and night. Finally, once we have adopted this directive in one form or another, I very much hope that, regardless of the crisis, the Member States will nonetheless not subordinate the short-term situation to long-term goals. In my view, this would be very important in resolving the problem. Thank you.
Thank you, Mr President, ladies and gentlemen, tomorrow's decision on external costs in the road haulage sector is a decision about whether haulage, ultimately, is sustainable; whether, in future, there is to be fair competition between road and rail; and whether the polluter pays principle is finally to be made to apply to road traffic - at least to some extent.
The costs are not new - they have been around for some time. It is just that, at present, they are paid for from national budgets. We surely must put the environment and the health of those living close to transport links above having uncongested roads. The burdens are well enough known to all of us. Health impacts along transit routes have been documented and that is our call to action.
The stricter exhaust emission standards for goods vehicles, for which we had had such high hopes, were inadequate. Any improvement in each individual goods vehicle meant nothing, as simultaneous growth cancelled everything out. That means that we need new, targeted measures in order to provide a better framework for a market that has come off the rails. It also means, however, that the likes of relief for heavy road-users, which are still in existence, need to be abolished, as what this does is give extra reward to polluters for polluting.
We demand the most comprehensive possible inclusion of all the external costs that arise that currently have to be borne by the budgets, and I will finish with my old ceterum censeo: the sensitive area of the Alps needs special protection.
Mr President, the abolition of customs borders and exchange rates within Europe has increased the scale of the economy. The government has created a dense network of ever wider motorways. Many goods are now transported over long distances, sometimes even at various stages of the production process.
These developments have a negative impact on the environment, and their costs are not borne by hauliers. Partly as a result of this, freight transport has become increasingly cheap over the years. This encourages even more transport and increases the environmental impact still further.
In nearly 10 years as a Member of this House, I have often heard talk of charging this environmental damage to hauliers, but unfortunately the results are still unsatisfactory. Sometimes it seems as though politicians are more interested in the calculation models themselves than the results that can be obtained using them. Decisions taken on this in 2006 have yielded insufficient results.
As far as my group is concerned, the objective must be to give the most environmentally-friendly modes of transport - transport by rail and water - more of a chance, and to curb the most environmentally damaging - road and air transport. In the absence of a clear objective such as this, calculation models and more European rules only produce bureaucracy, at no benefit to humans and the environment.
My country, the Netherlands, is an example of how not to do things. A discussion on road pricing - taxing road traffic according to the distance travelled - has been under way there for nearly 20 years, and has now become completely deadlocked. The only impression voters are left with is that congestion is being taxed without there being any prospect of a solution to the problems in the form of improvements to the railways and public passenger transport services.
Europe must not repeat such errors by Member States. It must, however, remove all the barriers to regional and national measures, enable effective coordination of these measures, improve cross-border payment of charges and provide professional drivers with better information on what measures to expect outside the area where they live.
The proposals by rapporteur Mr El Khadraoui provide scope for this, and therefore have the support of my group. In addition, rapporteur Mr Jarzembowski mainly calls attention to the noise nuisance from rail freight traffic, and we agree with him. At the same time, however, I should like to point out that the construction of more and more high noise barriers along railway lines cannot be the solution.
Mr President, following a long, tiring debate, we are on the verge of adopting Parliament's position at first reading. I am fairly pleased with the result, and very pleased with the cooperation with the rapporteur. It is good that Member States are to be given the opportunity to pass on external costs to the polluter. Let us not hesitate to pass on the costs of congestion, air and noise pollution to what will ultimately be the consumer.
I do take the view, though, that Member States must retain the scope to vary the costs. In addition, it must be possible to trace back the burdens imposed clearly and transparently to the actual costs incurred. We cannot allow Member States to introduce a kind of punitive tax. Amendment 40 will therefore have to be removed from the report.
I should also like the Council to tell me whether it shares Parliament's view that the revenues from the Eurovignette must be used to reduce the external costs. This is essential to my support for the Eurovignette Directive.
In addition, this proposal must not remain isolated. Lorries are not the only road users responsible for congestion costs; other modes of transport generate them too. With the exception of maritime and air transport, which will be covered by the Emissions Trading Scheme, these hauliers too must pay their external costs. This is a fair way of encouraging hauliers to clean up their act.
I should also like to take this opportunity to request support for my Amendment 76. I do not understand why the Commission decided to change the old text on regulatory charges to 'any urban road'. The imposition of such regulatory charges is a national competence. It is the Member States who must decide on the way they wish to impose such a regulatory charge, provided it is non-discriminatory, of course. I propose that we return to the old text from 2006, therefore, and I ask for your support for this.
On a final note, it is of the utmost importance that the Commission ensures that the Member States do not use this directive to impose unduly high charges on freight transport. The Commission must take very seriously its tasks under Article 11(1). If a Member State makes a mockery of the external cost charge calculation or of the maximum value, the Commission must come down hard on that Member State.
(DE) Mr President, the economy, the environment and people - these are the three cornerstones within which we must fit European law relating to road charging and the Eurovignette. When it comes to freight transport in Europe it is probably right to say that we must rank these three priorities differently, according to reverse alphabetical order, no less. We must now prioritise as follows: people first, then the environment, then the economy.
We, the Commission and Parliament, want to do that. The Commission has produced a very sound proposal on the subject of internalising external costs, proposing a truer reflection of costs in transport - in freight transport, but not just there - and we have former Vice-President Barrot and current Vice-President Tajani to thank for that.
We improved the proposal in the Committee on Transport and Tourism. In particular, we put an even greater emphasis on the concerns of those affected most - people, the environment and the economy. In this context I would like to offer my sincere thanks to the rapporteur, Mr El Khadraoui, and to all those who played their very constructive and active parts in this work.
We have also kept a sense of proportion. Europe cannot and should not regulate everything and in every detail. The Member States, as the shapers of their own specific conditions, must also have their place. This also applies, and especially applies, to this much debated topic today, of congestion. In this case, it should not be about punishing those who find themselves stuck in congestion but about coming up with constructive solutions to help prevent it. Design should take precedence here, not bans.
As is also frequently the case with our text, the devil is in the detail. In its original proposal, the Commission proposed, after careful cost calculations, to forget everything and have a final upper limit on costs after all. In the committee, we rejected that as nonsensical in the then Amendment 20. Tomorrow, this item will be voted on again as Amendment 40. The rapporteur is in favour. I ask all of you to support this item - we need to win this vote.
In closing, I would like to say that I find it very regrettable that the Czech Presidency has not deemed it worth the effort to send a representative to Parliament for this important legislative proposal.
Mr President, I will speak on the El Khadraoui report. I would like to thank the rapporteur and his staff for all their hard work and for finding a compromise when, at times, it looked impossible.
There are a number of points that need to be made in this debate. Firstly, this is the start of a process, not the end, and contained within the compromise is the right of Member States to introduce congestion charging or not. I also want to remind honourable Members, particularly from the PPE-DE Group, that this Chamber has consistently demanded from the Commission a proposal and strategy to internalise external costs in all modes of transport - but in particular road transport - and this has indeed been highlighted as our roads become more congested and global warming more severe.
There is also a need to see a more balanced road sector that is not only economically sustainable, but also environmentally sustainable, and one that recognises that it has to pay a fair price for the costs it creates - be these environmental or infrastructure costs. We cannot have a 'do-nothing' attitude, although I note that this phrase has become synonymous with the Conservatives over recent months. I know the formulation of this report has been difficult - some Members believe it goes too far, whilst others not far enough. However, as a first stage, I think that this compromise deserves support. I look forward in the future to other externalities being included and would stress my group's support that all revenue from Eurovignettes should be earmarked for use in the transport sector so that transparency and public opinion can be brought closer together.
This report is a serious attempt to deliver what Parliament has called for over many years. It will be an important tool in combating congestion, in improving the environment and in facilitating modal shift, which is why it deserves our full support. And Commissioner, I would not worry too much about disagreeing with Georg Jarzembowski - we in the Socialist Group have been doing that successfully for years.
(IT) Mr President, Commissioner, ladies and gentlemen, this is the third time I have had occasion to deal with this subject. During the previous term, I had the pleasure of acting as rapporteur for an own-initiative report on the topic and then, not long ago, we approved the previous version of the Eurovignette.
We should not forget the reason why this process has dragged on for so long. At least three factors are simultaneously at play. Until recently, road and other infrastructures were paid for only by taxpayers. The Eurovignette is paving the way to allow us to begin shifting at least part of the responsibility for paying the financial burden of infrastructures onto the user, in a manner that is clearly fairer. In other words the Eurovignette is an instrument designed to ensure fair taxation, despite all indications to the contrary at the moment. Ensuring this takes place in a different way will depend on financial engineering within the various states, who are not allowing Europe to deal with the matter - because otherwise we would be only too willing to do so. The present Eurovignette applies the 'user pays' principle. Now we have the problem of switching to a 'polluter pays' system, which is another great principle that we must seek to tackle.
As far as I am concerned, the compromise we have reached is a good compromise and we must seek to hold onto it as far as possible. This is evidence that, if the Council agrees, we will effectively be able to pass...
(The President cut off the speaker)
(GA) Mr President, I would like to say that I understand the reasons behind this report. However, in so far as it relates to me it is unfair, as this duty, the Eurovignette, is adding to the costs of countries that are a long distance from the centre of the market.
The Commissioner said that mountain regions are opposing the Single Market. What about areas like my own constituency in the West of Ireland, from where 1 000 lorries depart every week? They are hit while going to the market. And what is this about it being a single market? It is not! Costs are being raised for peripheral countries because you want the greening of the market. You can't have it both ways, however. You must think about the countries on the periphery and give them a fair deal, Mr President, something which is not done in this report.
(DE) Mr President, ladies and gentlemen, no serious scientist doubts that there must be a drastic application of the brakes to the consumption of fossil fuels, as the raw materials are limited and as the combustion of fossil fuels is the main cause of the climate chaos.
We all know that around a third of fossil fuels are squandered on travel and transport and that goods vehicles, in particular, cause enormous damage to people and the environment that the taxpayer then has to pay for. Everyone essentially agrees to the principle of paying the true costs. Yet, when it comes to the specific measures to implement true costs, we hear a thousand excuses.
It is thoroughly incomprehensible why the actions being taken in response to the crises are not much more consistent. It is wrong to continue to promote the unhealthy and bloated transport economy. The 20-20-20 target will otherwise grow ever more distant. We must be clear that this dishonesty jeopardises the future of our grandchildren.
(DE) Mr President, Commissioner, first of all, I would like to thank Mr El Khadraoui. He has achieved a workable compromise under really difficult conditions.
For us transport policy makers, it is a quantum leap forward that air pollution, noise and congestion can now also be included in the tolls. This reinforces the polluter pays principle. The polluter pays principle prevents profits going into private hands while the damage is paid for by society. That is a social democratic concept. Parliament has resolved to introduce this principle to all modes of transport step by step. There will then, at long last, be fair competition between the railways, lorries and inland waterways.
It must also be made clear at this point that it will be entirely up to the Member States whether or not these additional tolls are implemented. Nobody will be forced to do so. All we are doing here is setting up the basic framework for it so that there is no patchwork of different toll models across Europe, thereby avoiding discrimination, as road haulage should be treated in a comparable way throughout the internal market. For us, this is not about additional income streams but is, instead, about directing transport more strongly by means of price signals. The Committee on Transport and Tourism is right to want to see the mandatory ring-fencing of this additional income for use in reducing external damage.
However, there is still one fly in the ointment, as I see it. Unfortunately, the committee decision, as it currently stands, links the introduction of congestion costs for goods vehicles to the inclusion of other modes of transport, such as passenger cars. That will prevent the introduction of congestion costs in those Member States, such as Germany, that do not want a toll for passenger cars. That therefore denies us an important instrument of taxation in the field of transport policy.
My conclusion is as follows: tomorrow's vote offers a breakthrough in transport policy after decades of discussion about external costs. I hope that we will receive the necessary majority to achieve that breakthrough.
(NL) Mr President, the only reason - at least the way I see it - to look seriously at this proposal at all is that it creates a European framework for Member States to work within, which ultimately benefits the internal market. Indeed, the 'green' concept is being misused with increasing frequency for the purposes of a kind of protectionism. The sectoral driving bans in Austria are a good example of this.
We have come a long way. A few tricky points remain under discussion, however. Let me be clear that, as far as I am concerned, the possibility of a congestion charge for road freight transport is inadmissible, and I also consider the abandonment of earmarking unacceptable.
As my colleague Mr Sterckx said earlier, if, at second reading, it emerges that there is no majority in this House and in the Council in favour of these positions, the Group of the Alliance of Liberals and Democrats for Europe will withdraw its support for the proposal. Road freight transport is an important driving force for our economy. It is particularly important that we do not lose sight of that fact - certainly not at this time.
Allow me, too - I say this particularly with the Group of the European People's Party (Christian Democrats) and European Democrats in mind - to conclude with an old Dutch saying: the bull-in-a-china-shop approach rarely works.
(PL) Mr. President, the crisis which is increasingly taking its toll on road hauliers should caution us against introducing new charging regulations, unless what we want to do is to exacerbate the crisis. Transport has always been the lifeblood of the whole economy. We have had negative experience reforming the common agricultural policy, and this is likely to repeat itself now.
We must remember that road hauliers are not, in the main, vast enterprises, but small businesses with a handful of vehicles. Let us not make them pay for the upkeep of the country. This is already being done through tax on fuel, insurance, road checks and through many other charges. Introducing payments for external costs would significantly increase the cost of transport and mean paying twice for the same thing. It is clear that goods need to be transported, as there will always be producers and customers for goods which will need transporting, but do we have to make them responsible for the costs of infrastructure? I move for the suspension of all further action until better times, or for the complete rejection of the Commission's proposal.
(DE) Mr President, transport, and above all road transport, is responsible for 30% of CO2 emissions, and even with this directive we are still miles away from achieving fair competition between the different modes of transport.
The EU has had a mandatory rail toll since the mid-1990s. It applies to every locomotive on every kilometre of track, and it is practically unlimited in size. On the roads, it is left up to the Member States to decide whether they charge any toll at all. It applies only to goods vehicles, only on motorways and only to goods vehicles weighing 12 tonnes or more. That is unfair competition. It leads to the traffic moving from the railways to the roads rather than, as your fine grandiose speeches often indicate, from the roads to the railways.
The rail toll in Slovakia is twice as high as in Germany, and the Slovaks have no road tolls at all. That is just madness. That is why we need this directive. We need the true reflection of costs. If Members from the Group of the European People's Party (Christian Democrats) and European Democrats believe that the costs of congestion should not be included, they should at least vote for the inclusion of the climate costs, the accident costs and the noise costs. Then they will be credible.
Those who vote 'no' on this issue are giving up on climate change and setting our children and our children's children on the road to ruin, as they will have no future on this planet. We need regulation that is much tougher than what the Commission and the majority of this House have proposed.
(PT) Mr President, the revision of the Eurovignette Directive should have been used to encourage more sustainable and environmentally-friendly road transport. Simply put: in my view, with the result obtained in committee, we have taken the wrong road.
We have not chosen measures that encourage more sustainable carriage of goods. Instead, we have sent out the wrong message at this time of global crisis, with a revision for which all the indications are that it will only exacerbate the already precarious situation of many transport companies. Many of these are small and medium-sized enterprises, which make up the majority of Europe's businesses.
We know that measures aiming to combat pollution or stimulate technological innovation, such as cleaner engines and intelligent vehicles, are essential. The problem, which is starting to cause serious difficulties, lies in the imposition of a congestion charge. As far as the so-called 'peak hours' are concerned, the cause of these is, above all, local motorists who are travelling to their job or business, or for leisure. By coming up with the imposition of a charge that affects the carriage of goods, we will simply be punishing those who supply the workings of our daily lives, and who do so in the fastest, most flexible way, door-to-door.
We will also be acting unilaterally if we fail, for example, to take action in terms of changing working hours, accident prevention or road planning and maintenance, and will therefore call into question the very mobility that defines our societies and the market economy. We are also impugning other measures taken to promote the economic, social and territorial cohesion of the Union. For my country, Portugal, as well as for all the peripheral countries, this measure is nothing more than a throttling of economic activity, as we will merely be net contributors of any transit charges.
Mr President, in summary: with this charge we will be misconstruing the environmental objectives, which are important, causing more difficulties and even bankruptcy for small and medium-sized enterprises, and therefore directly contributing to increasing unemployment and social instability in European societies. The choice is ours, and let there be no doubt that we will be called to account for the consequences of our decisions.
(ES) Mr President, I would like to express our profound disappointment, not least from the viewpoint of the Socialist benches - despite being geographically peripheral - at the dreadful timing of this report. Firstly, it has come too soon. We have not even evaluated Eurovignette II yet, which only began to be implemented about six months ago, but here we are opening another new dossier.
In addition, we are in the grips of a cruel financial, economic and social crisis, which has had devastating effects on goods transport. It therefore sounds like a bad joke to propose a measure now that necessarily means raising the cost of goods, especially those transported in the countries on the fringes of Europe, which are precisely the ones that are worst affected by unemployment and lack the alternatives of railways or motorways of the sea. They simply do not exist and, moreover, there is no willingness at the border.
Furthermore, the European Parliament has historically called for internalisation for all modes of transport and not just for the one that is already subject to cross-border charging. We asked the Commission to make a really creative effort to achieve an intermodal system based on solidarity and thus maintain consistency in our European commitment to a co-modal logistics chain. This text contradicts that in its partiality.
Lastly, I am disappointed because I feel it is dishonest to tell people that this instrument will solve their daily congestion problem for ever.
If that were the case, the road haulage sector would be the first to call for this instrument, because that is the group that already pays for the delays caused by urban traffic jams.
The rapporteur is proposing a compromise that deserves praise for its sharpness, but it contains an obvious legal weakness which the Commission denies, even though it can see it, not to mention the confused message that we send out to citizens when we establish European rules that the Member States are free to implement or not as they see fit.
As I have said, this has come at the wrong time, and it is an incomplete instrument that shows little solidarity, at least with the fringes of Europe.
Mr President, I want to say a word on the need to include CO2 emissions in the Eurovignette. CO2 emissions from heavy goods vehicles amount to almost a quarter of emissions from road transport and, while cars are gradually getting more efficient, HGV fuel efficiency has not improved in the last 15 years.
If we do not include CO2 in the Eurovignette, what other options do we have? Precious few, because pigs will fly, as we say, before Ecofin ministers agree on EU-level fuel taxation. Worse still, if a Member State wants to bring in a toll system that reflects the external costs of CO2, they will not be allowed to do so unless we now include CO2 within the Eurovignette. Excluding CO2 from the Eurovignette would be particularly unfair given that all Member States now have binding CO2 reduction targets to meet under the effort-sharing decision. They need to have a range of tools at their disposal.
Mr President, I rise to speak specifically on Mr El Khadraoui's report on the Eurovignette, the subject of which has been before this House in numerous forms on many previous occasions. My position remains the same in that I do not see the need to pile extra taxation onto an industry which is already badly hit by the economic downturn.
In the United Kingdom, over GBP 50 billion is already taken from road transport each year and only GBP 10 billion reinvested in transport as a whole. So much for hypothecation. At a time when we are facing the biggest economic crisis in living memory, and businesses, large and small, are going bankrupt each week, why are we at a European level discussing measures which would exacerbate the problem?
In this context, may I also say to Brian Simpson that it is better to do nothing than to do it wrong, as I am sure his party will find to its cost in the next few weeks.
On a more general note, I should make Members aware that, in the UK, these matters are decisions for local authorities in the context of implementing road pricing. In my own region, the West Midlands, all seven of the local city councils of differing political complexions rejected the idea of implementing such a scheme.
In Brian Simpson's own region, citizens overwhelmingly rejected road-pricing in a local referendum in the Greater Manchester area.
So I would ask this Parliament, and the European Commission, what part of 'no' do you not understand? It should not be for the EU to dictate a 'one-size-fits-all' approach in this area. It should remain a matter solely for national and local determination.
(DE) Mr President, I would like to take this opportunity - as soon as we have quiet again in the Chamber - to offer my sincere congratulations to the rapporteur. It was a tough job, and yet noteworthy progress was made, and progress that represents a small step on the road to the complete greening of heavy goods transport, especially in allowing no compensation for the additional charges and in including noise, air pollution and, to some extent, congestion, with some room for discussion about whether - in particular in the case of congestion - this is not somewhat too little.
I am, however, dissatisfied with certain elements and I would like to say a few words in that regard. The problem of climate change must, by now, be something that everyone knows about or is at least aware of. We have therefore also decided on special requirements, especially for heavy industry, that are not particularly easy to comply with and that are very much open to further discussion. However, what no one in Austria and in the rest of Europe understands, under these circumstances, is that the Group of the European People's Party (Christian Democrats) and European Democrats has prevented one of the largest causes of CO2 emissions, namely heavy goods transit traffic, from having to pay even a single euro cent for the costs it has given rise to. That is something you will not be able to explain to your constituents, ladies and gentlemen. They have to pay these costs through their taxes, and you really cannot explain that.
If the rapporteur for the PPE-DE Group believes that they have lost a battle here, I would say to her that I hope they lose many such battles, as that would be good for the vast majority of people in Europe.
(BG) The report on road tolls contains suggestions which will make transport in the European Union significantly more expensive, especially over long distances and when using carriers from periphery countries of the EU, like Bulgaria. It will not only be the carriers which will suffer as a result of this, but also their direct customers, retailers and end customers in the European Union. Road transport operators are being hit hard by the financial and economic crisis. We are seeing a 50% reduction in the demand for transport services compared to 2007, as well as 110% more bankruptcies in this sector compared to 2007.
Due to the lack of similar regulatory requirements, European carriers are not as competitive as firms from third countries which carry out a large number of shipments in the European Union. Companies which have invested in green vehicles in recent years are in a particularly difficult position. At the moment, they cannot service their leases and are consequently faced with bankruptcy. Taking into account these conditions, I firmly support proposals 71 and 72 which recommend a 'congestion' factor should not be included in the directive. I also think that it is extremely important not to allow resources collected from road tolls to be transferred to other means of transport. This will have an adverse impact, especially in countries with an underdeveloped road infrastructure, as is the case in my country, Bulgaria.
(RO) We need a coherent, sustainable European policy in the transport sector which respects the principles of subsidiarity and proportionality. Internalising external costs for pollution and noise is a positive measure.
The tolls paid by heavy vehicles to use road infrastructures will support, in the long term, the huge investments in the infrastructures included in the European and national economic recovery plans, at the level of both Trans-European transport networks and of other categories of road infrastructures, including mountainous regions where, in many cases, it is particularly difficult to construct roads.
However, in the short term, it is still the Member States' responsibility to find specific quick ways of financing these investments through the sensible use of the funds which the EU provides to them, both as part of the TEN-T financing and through the Structural Funds and Cohesion Fund, as well as through franchises and public-private partnerships.
The European Commission must support, using the instruments which it has available, the integrated initiatives for extending Member States' infrastructure networks, especially in the new Member States.
As regards introducing a charge on those using the infrastructure to help solve the problem of congestion, I believe that this proposal should be examined in more depth, bearing in mind that congestion does not depend exclusively on cars, but more significantly on Member States' ability to plan and implement efficiently national infrastructures at regional and local level.
For this reason, I believe that there needs to be a better correlation between spatial development plans, town plans and traffic management, especially in urban and peri-urban areas where congestion causes the most problems.
Mr President, I would like to start by congratulating my friend and colleague, Mr El Khadraoui, who, it is fair to say, despite appearances suggesting the contrary, has actually proved himself capable of producing a very sound and workable report. I am happy to add my support to it, and indeed to the underlying principle that the polluter should pay.
On this side of the House, we attach great importance to air quality, about which we are all very concerned, and we all know that lorries pollute. As Mrs Lichtenberger put it, 'there is documented evidence'. Now Mrs Wortmann-Kool, who has left, spoke about the obstacles to the internal market and Mr Jarzembowski, despite his report on the greening of transport, also expressed reservations about the Eurovignette. I would say to both of them that the biggest threat to all markets will be if we get overtaken by pollution. I do not believe that an extra 2-3% will be a huge burden, but it will show that we are taking serious steps to counter pollution.
Mr O'Neachtain expressed reservations and concerns about Ireland and other peripheral countries. He seems not to understand that this is optional on Member States. It will only apply in Ireland if his government actually decides it. I think he, and probably Mr Bradbourn, will have learnt one lesson this afternoon, which is that it is dangerous - and makes you look rather foolish - to speak on a report that you either have not read or that you clearly do not understand.
On another point, as an aside, I believe that we should, and could, do much more to encourage freight off the roads onto the waterways, where one barge can carry as much as 15 lorries. I therefore think that we should support the initiative of our erstwhile Belgian colleague.
(FR) Mr President, Mr Vice-President of the Commission, I would like to start by congratulating my fellow Members, Mr El Khadraoui and Mr Jarzembowski, on the high quality of their work and the excellent reports they have produced.
We are currently at a turning point, where we are trying to safeguard our industry whilst making it more sustainable, and to reach the 'three times 20' objective that was reaffirmed by the President of the European Union at the time, Nicolas Sarkozy, in this House last December.
In this context, the European Union has expressed a desire to legislate to take account, in transport costs, of other costs that have, to date, been borne by European society as a whole: this is the polluter pays principle that Parliament has always supported.
We voted for this for air transport last June, when aviation was integrated into the ETS system. In the maritime sector, the European Commission is currently looking into the best way of taking account of discharges from ships, and it is what we are proposing today with this text for the transport of freight by road.
I agree with those of you who have said that we certainly must not restrict mobility. We need to carry on as we have been for a number of years in encouraging this mobility in the European Union, and we need to ensure that there is fair competition between the various modes of transport.
We must not compel businesses at all costs to transport their goods by train or boat instead of by road freight - that would be absurd and anti-economic. What we need to do is make sure that businesses can choose the quickest, most economic and most beneficial mode of transport for their purposes, and for that to be possible, the price has to reflect the real cost of the selected mode of transport.
By giving the States the option of internalising certain external costs if they wish, this directive takes a first step in that direction - a first step towards true integration of the external costs in all modes of transport, which sends a powerful political message. It is important for us to support this when we vote tomorrow.
(PL) Mr. President, I would like to thank our rapporteur, Mr El Khadraoui. He has done a fine job. He has dealt with hundreds of comments.
More to the point, I would like to stress that it is road transport that is currently keeping Europe up and running. It is true that we are deciding on introducing additional charges, and it seems right that we should pay for what we use. But when planning our work on the directive, we did not plan on the crisis.
I therefore feel I must speak on behalf of the road hauliers and say that their actual situation is much worse, particularly with the fall in demand for international road transport. The hauliers have cited huge financial burdens, particularly those of tax on fuels. There has been a temporary respite in terms of fuel costs, but we, as the European Union, cannot guarantee fuel prices over the longer term.
I believe that both the European Commission and governments should enter into dialogue with professional road hauliers. We must explain to them how this initiative came about. And we must also convince them that our intention is equal treatment for all forms of transport, and finally, that we are responsible for a sensible, balanced European transport policy.
(ES) Mr President, the revision of the Eurovignette Directive is a very important issue that occupies us all and is also a cause for concern, particularly to those of us in peripheral countries who feel victimised by this proposal.
The European Commission has decided to approach the internalisation of the external costs of road transport by charging for three new costs: air pollution, noise pollution and congestion.
Although the principles behind the proposal - 'the user pays' and 'the polluter pays' - are reasonable, the solution proposed is definitely not, as it will discriminate against a sector which, for months, has been suffering from the disastrous effects of the economic crisis. Although it was not the intention to demonise goods transport by road, it has ended up being the target.
This proposal, ladies and gentlemen, is inappropriate and, far from achieving the expected objectives of sustainable transport, it will be a death sentence for a large number of small and medium-sized European enterprises that employ thousands of people in the European Union and contribute every day to the distribution of goods, ensuring that products reach the end consumer. Consumers will see how product prices will rise when these charges are implemented.
Ladies and gentlemen, we need a transport system that is competitive, sustainable and environmentally friendly and does not rule out road transport, because at the moment, it is the only way to get everywhere. Modal change remains a dream and is far from becoming reality. Trans-European networks, motorways of the sea and cross-border connections are still plans and not realities in some cases.
When the world economy Titanic goes down, ladies and gentlemen, we cannot ask the orchestra to carry on playing, and certainly not in celebration.
(PT) Thank you to all those who were involved, particularly and especially my colleague Mr El Khadraoui, who gave his all in a manner very open to and ready for consensual solutions.
The proposal under discussion will allow Member States to levy charges with the objective of covering certain external environmental costs, as well as generating a significant income to be used for improving the European road network and minimising the environmental impact of some road transport. On the other hand, it could also mean significant costs, especially for the more peripheral countries such as my country, Portugal. That is why I insisted on Copel and vehemently opposed the mandatory extension of the geographic scope to cover all major roads.
I also opposed the application of charges generated just by the congestion of a few, which is a measure that will lead to unfair advantage and which fails to penalise those who pollute most. I do, however, recognise the need to keep accounts of these charges. Application just to trans-European road networks or to routes usually and significantly used by international road haulage, thereby allowing the Member State to choose the routes for which to introduce charges, is a lesser evil which could be minimised even further if application of this proposal were postponed until after the difficult global economic crisis we are currently experiencing.
(DE) Thank you, Mr President, I very much welcome this proposal. We are on the right road here, in particular, when it comes to incorporating the costs of congestion into overall road costs. We need to achieve cost reality here to really bring about a situation where market economic instruments regulate traffic. Otherwise, we will always have imbalances in this regard.
This debate has also shown up the tensions between the peripheral regions and those areas in the centre of our continent. Quite simply, it must also be the case that when people from the peripheral regions drive though our central areas, they must take account of the concerns of the population. That is very important and I do ask for understanding on this point, because on this issue some of the population has found itself pushed to the limit. The subsidiarity principle, as expressed in the proposal, allows the Member States to decide for themselves whether they want to internalise these external costs.
For the central areas - and for the Alpine regions in particular - it is clear that they will choose to do so. If peripheral regions decide not to take that route, that is something I can understand. Overall, however, we must strive to make the individual sectors in the transport industry bear the costs that they actually give rise to. That is the only way in which, in the long term, we can create a system that is truly sustainable and that satisfies the concerns of the population. Thank you.
(FR) Mr President, I would like to start by congratulating Mr El Khadraoui on having reached a compromise, but we must not pretend that this text is not a very fragile one. It is suffering from the external costs of the crisis, by which I mean that there is considerable pressure and considerable concern on the part of the road hauliers.
Moreover, when it landed in the office of our co-legislator, it had quite a different nature, because oil was at USD 57 a barrel. It is therefore a text that was born under difficult circumstances, but I would like to say at this point, because I have been surprised by some of the things I have heard, that it is not a text that introduces a tax or a toll: it is the individual Member States that will decide whether to introduce a tax or a toll.
It is a text that, like the two previous ones, aims to define the conditions for road tolls in the various countries in order to avoid excessive distortions and so as not to create distortions of competition or discrimination.
We do, in my view, need to be quite clear on this. The text complies completely with the principle of subsidiarity, and it is also fair. I would say that I am very pleased with it on behalf of my own country because it will make it possible to obtain a contribution to the infrastructure of a transit country such as France from heavy goods transporters that currently go through the country without buying a drop of petrol and without spending a cent. I therefore think that this will be a beneficial text.
(RO) The Commission's desire to charge transport operators not only for the right to use the infrastructure, but also for the impact on the environment, known as internalisation of external costs, will impose a tax burden with severe repercussions for these companies, especially in the current economic crisis.
Specific impact studies based on relevant statistics need to be carried out before putting forward a directive like this. A realistic assessment is required of the consequences which will result from the implementation of such a directive and specific proposals on methods for calculating and posting external costs to account.
The internalisation of external transport costs is, in the long run, a measure which may help to make transport greener. I should mention that specific legislative instruments such as these are actually necessary in Member States such as Romania. However, I do not envisage yet that these external costs will be applied in the future, at any rate, not in Bucharest where I come from. I am referring here to traffic congestion, air pollution, sound pollution, water pollution, soil pollution or the impact on natural landscapes. I find it difficult to believe that the authorities in Romania will implement this directive, which is more of a burden than a help.
However, as Mr Jarzembowski also indicates, measures of this kind must be implemented after objective studies have been carried out, based on statistical data. We cannot ask transport companies to pay sums of money that have been arbitrarily set for external costs, all the more so as we are talking about significant sums.
(DE) Mr President, I wanted to speak again because a number of my fellow Members have spoken about the jobs issue in perhaps somewhat sanctimonious terms. I think we would all agree that it is incredibly important, especially in times like these, to safeguard jobs.
The freight transport industry is, of course, suffering in this situation, but it is not only the hauliers that are suffering - the railways, inland waterways and maritime transport are suffering just as much. All this directive does is to reduce the unfair advantage that road haulage currently enjoys over other forms of transport.
The question of jobs is a completely different issue. In that regard, we need to implement a prudent economic and reconstruction policy, and we must consistently push on with what we have decided in this House. This directive, however, has absolutely nothing to do with that.
Mr President, during the course of the debate, very many different positions emerged, sometimes conflicting, because they were linked with political stances as well as national positions. All this discussion therefore highlights the difficulty of the issue, but also its importance. I believe that we must find a compromise and the one we are arriving at in Parliament through Mr El Khadraoui's report is a good compromise on the whole.
I do not believe that the Commission set out to inflict an additional tax or wanted to penalise countries situated to the west and east, in other words, more outlying countries. In any case, the Eurovignette is not compulsory. We also tried to harmonise the system to establish a framework that prevents tariff fraud, so maximum values are also established. However, different stances, different ideas naturally emerged in our discussion. I believe that the text that will be sent to the Council will certainly undergo amendments because people do not see eye to eye within the Council either. We all agree with the 'polluter pays' principle, but then when we go into the practical applications, differences emerge between Member States, between political forces, between MEPs, between the Commission, Parliament and Council. The argument is therefore certainly thorny and complicated.
I do not, however, think we need to give credence to the critical viewpoint that takes a gloomy outlook because we are in the midst of a crisis. It is true to say that we are in the midst of a crisis but it is also true that the proposal is for the measure to be applied from 2012. I certainly hope - and I am absolutely sure I am right to say - that the crisis will be well and truly over by 2012. A little optimism is a good thing, but even the most pessimistic amongst us cannot believe that we will still be in the midst of a crisis in the year 2012.
Having said this, I believe that the Council will make amendments. This means that the first reading will not be enough and we will then have time over the coming months to assess the changes that must be made so that we can attempt to come to a successful agreement through the conciliation procedure. This will allow us to come up with specific answers for the public and allow us to apply the 'polluter pays' principle as an option from 2012 in the best way possible.
Mr President, I wish to make a couple of comments. I should like to start by asking my fellow Members not to be fooled by the off-putting statistics some have put forward. One example is Mrs Wortmann-Kool, who talks of additional costs of several euro. With all due respect, that is completely wrong. I can tell you to the nearest cent what the impact would be in the most extreme case: congestion would be 65 euro cents per kilometre at the absolute maximum: 65 euro cents in very heavily congested areas, and only for the few kilometres where there was congestion, not the rest of the journey.
Noise would add 1.1 euro cents to this. Air pollution would be a further 16 euro cents in the case of the most polluting lorries. If you add all this up, you arrive at an absolute maximum of 82 euro cents for the few kilometres where there is congestion. For the rest of the route, the 65 euro cents can be deducted. That was the first thing I wanted to say, and I addressed it also to those from the peripheral Member States.
Secondly, it is true that we are in the midst of a crisis, but the crisis will not last forever. What we are doing now is creating a framework to permit willing Member States to actually introduce a system of internalisation of external costs - following a national debate, in their own time and usually after years of preparation.
Thirdly, I note that quite a few of my fellow Members are seeking to anticipate all the Council's decisions, as the Council has yet to take a position. We should not be deterred by this one bit. Let us simply go for a position we support 100%. Afterwards, we shall enter the debate, the fray, with the Council. I can assure you that I shall do my best as rapporteur to secure most, if not all, of Parliament's position, which we shall then discuss at a later date.
Mr President, Mr Vice-President, ladies and gentlemen, allow me, as we close this debate, to add two comments. The first I address to Mr Evans. My group is in favour of the internalisation of external costs, and specifically exhaust emissions and noise. We believe this is reasonable. Yet, if you always put the polluter pays principle first - I am prepared to discuss this with you - then it is the Member States that cause the congestion by not providing sufficient infrastructure. The goods vehicles drive into congestion, 80% of which is made up of cars. To make businesses pay for congestion caused by the Member States is nonsensical. If you applied the polluter pays principle, Member States would have to give extra money to the goods vehicle owners as it is the States that cause the congestion by failing to provide adequate infrastructure in time.
We are in agreement that there does not always have to be additional infrastructure. Another way to prevent congestion is through intelligent traffic systems. There are lots of modern technologies capable of preventing congestion. To say, however, we have congestion, so the goods vehicles must pay for it, gives the Member States no incentive to remove the congestion, as to do so would cost them revenue. That, surely, cannot be right!
Mr Vice-President, you were right to say that you did not want to introduce new taxes by means of this proposal and you insisted on ring-fencing. Can we agree, then, Commissioner, Mr Vice-President, that, when the Council of Ministers fails to come out in favour of a clear ring-fencing of the revenue from the Eurovignettes, you will withdraw the proposal? You see, you said you do not want any new taxes. I completely agree with you that if the Eurovignette is to be made more expensive as a result of exhaust emissions and noise, this extra money must also be used to reduce the environmental impact of road transport and not to fill holes in the finance ministers' budgets. That is not on. With that in mind, I hope that you will stick to your position, in other words, no taxation without ring-fencing and withdrawal of the proposal where that is the case. Thank you very much.
There are three aspects of the present debate that need to be stressed: vehicle charging, environmentally-friendly vehicles and the internalisation of external costs.
The overriding priority of EU initiatives should be to guarantee the rights of EU citizens to unhampered mobility and its promotion through the consistent implementation of the EU infrastructure development plans. This is enshrined in principle 4 of the Treaty on the freedom of the internal market.
Investments in infrastructure development should be based on the designated environmental protection priorities which take into account the EU climate change targets. A modern integrated infrastructure should therefore be developed, while retaining the principles of intermodality and interoperability.
The costs of protecting the environment, noise, traffic congestion and protecting human health are integrally tied in with the modification of Europe's rapidly developing infrastructure network. It would seem appropriate to make the 'polluter pays' principle, proposed in this document, binding. We should remember that the principle has been operational in the field of business in the EC for several years now.